Order entered August 16, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01369-CV

                            MICHAEL D. WILSON, Appellant

                                              V.

                      WOODLAND HILLS APARTMENT, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04980-C

                                          ORDER
       Before the Court is appellant’s August 12, 2016 request for oral argument setting and

appellant’s August 15, 2016 request to prepare the appellate record. We DENY the request for

oral argument setting. We DENY AS MOOT appellant’s request to prepare the appellate record

because the Clerk’s Record, Supplemental Clerk’s Record, and Reporter’s Record were filed

with the Court on February 15, 2016, February 23, 2016, and March 8, 2016 respectively.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE